DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 11/19/2019. Claims 1-18 are pending and examined below. 

Election/Restrictions
Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-17 been renumbered 3-16.

	Regarding claim 3 (previously number as claim 4), recites the limitation “where the plurality of channel pairs include channel pairs for acquiring a stimulation signal and channel pairs for providing a stimulation pair”. However, there is an antecedent basis issue, as claim 1, the claim upon which claim 4 depends, does not teach the limitation of a plurality of channel pairs. For the purposes of this examination, the limitation is interpreted as reciting “further comprising a plurality of channel pairs, wherein the plurality of channel pairs include channel pairs for acquiring a stimulation signal and channel pairs for providing a stimulation pair”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14-16 (previously numbered as claim 12, 15-17) is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4632121 A (hereinafter referred to as “Johnson”) in view of US 6938927 B1 (hereinafter referred to as “Martin”) and further rationale. 
Regarding claim 11 (previously numbered as claim 12), Johnson, an electrode system, teaches a monitoring cable (as shown in Figure 1) comprising:
a first electrode wire (32; column 3, lines 24-41; Figure 1);
a second electrode wire (34; column 3, lines 24-41; Figure 1);
a housing (26, 52; column 3, lines 24-41, column 4, lines 1-8; Figure 1) configured to receive a first end of the first electrode wire and a first end of the second electrode wire (as shown in Figure 1), wherein the housing includes a first aperture and a second aperture along an axis of the housing; and
a body (24; column 3, lines 24-41; Figure 1) that includes a channel formed by an aperture along a first axis of the body, wherein the body is configured to slidably receive the housing and hold the housing in a fixed position (as shown in Figure 1); but does not teach wherein the housing includes a first aperture and a second aperture along an axis of the housing; wherein the channel includes (i) a first retention element located on a first surface of the channel and along a second axis of the body and (ii) a second retention element located along a second surface of the channel and along the second axis; and wherein the body is configured to hold the housing in a fixed position based on insertion of the first retention element within the first aperture and insertion of the second retention element within the second aperture.
However, Martin, a telescoping mechanism that teaches a retention and locking mechanism (Figures 4-5), teaches a housing holding a first aperture (12; column 2, lines 25-52; Figures 4-5) and a channel in the body (18 column 2, lines 25-52; Figures 4-5) having a first retention element located on a first surface of the channel (50 column 2, lines 25-52; Figures 4-5) and a long a second axis of the body, and wherein the body is configured to hold the housing in a fixed position based on the insertion of the first retention element within the first aperture (as shown in Figures 4-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Johnson, to have a locking and retention mechanism, as taught by Martin, because doing so provides a means for ensuring proper contact between desired elements.
Further, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to a second retention element and second aperture, thus yielding  wherein the housing includes a first aperture and a second aperture along an axis of the housing; wherein the channel includes (i) a first retention element located on a first surface of the channel and along a second axis of the body and (ii) a second retention element located along a second surface of the channel and along the second axis; and wherein the body is configured to hold the housing in a fixed position based on insertion of the first retention element within the first aperture and insertion of the second retention element within the second aperture since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 14 (previously numbered as claim 15), Johnson, in view of Martin, does not explicitly teach wherein the body further includes a second channel formed by a second aperture along a third axis of the body, wherein the third axis and the first axis are parallel, wherein the second channel includes (i) a first retention element located on a first surface of the second channel and along a fourth axis of the body and (ii) a second retention element located along a second surface of the second channel and along the fourth axis, wherein the fourth axis and the third axis are perpendicular.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have wherein the body further includes a second channel formed by a second aperture along a third axis of the body, wherein the third axis and the first axis are parallel, wherein the second channel includes (i) a first retention element located on a first surface of the second channel and along a fourth axis of the body and (ii) a second retention element located along a second surface of the second channel and along the fourth axis, wherein the fourth axis and the third axis are perpendicular, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 15 (previously numbered as claim 16), Johnson, in view of Martin, does not explicitly teach wherein the body further includes a third channel formed by a third aperture along a fifth axis of the body, wherein the fifth axis and the first axis are parallel, wherein the third channel includes (i) a first retention element located on a first surface of the third channel and along a sixth axis of the body and (ii) a second retention element along a second surface of the third channel and along the sixth axis, wherein the sixth axis and the fifth axis are perpendicular.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have wherein the body further includes a third channel formed by a third aperture along a fifth axis of the body, wherein the fifth axis and the first axis are parallel, wherein the third channel includes (i) a first retention element located on a first surface of the third channel and along a sixth axis of the body and (ii) a second retention element along a second surface of the third channel and along the sixth axis, wherein the sixth axis and the fifth axis are perpendicular, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 16 (previously numbered as claim 17), Johnson, in view of Martin, does not explicitly teach wherein the body further includes a fourth channel formed by a fourth aperture along a seventh axis of the body, wherein the seventh axis and the first axis are parallel, wherein the fourth channel includes (i) a first retention element located on a first surface of the fourth channel and along an eighth axis of the body and (ii) a second retention element located along a second surface of the fourth channel and along the sixth axis, wherein the sixth axis and the fifth axis are perpendicular.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have wherein the body further includes a fourth channel formed by a fourth aperture along a seventh axis of the body, wherein the seventh axis and the first axis are parallel, wherein the fourth channel includes (i) a first retention element located on a first surface of the fourth channel and along an eighth axis of the body and (ii) a second retention element located along a second surface of the fourth channel and along the sixth axis, wherein the sixth axis and the fifth axis are perpendicular, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Allowable Subject Matter
Claim 1, and claims dependent thereof, are allowed.
Regarding claim 1, US 4632121 A (Johnson) teaches a capable that connect multiple wires to electrodes that can be attached to a user’s skin (as shown in Figure 1 and associated paragraphs).
US 20160278649 A1 (hereinafter referred to as “Gharib”) teaches a plurality of electrode harness port, a matching shaped connector to a patient hub, and a branch of wires having electrodes (paragraphs [0083]-[0090]).
US 20190313973 A1 (hereinafter referred to as “Harada”) teaches a plurality of electrodes with a connector that can be connected to an interface cable that is connecting to a processing device (paragraphs [0004]-[0006]).
However, the prior art fails to teach or suggest harness comprising: a patient module connector; an extremity hub; a branch including a plurality of channel pairs, wherein the branch includes a first end coupled to the patient module connector and a second end coupled to the extremity hub; and a monitoring cable configured to attach and detach from the extremity hub, wherein the monitoring cable includes: a first electrode wire; a second electrode wire; a housing configured to receive a first end of the first electrode wire and a first end of the second electrode wire, wherein the housing includes a first aperture and a second aperture along an axis of the housing; and a body that includes a channel formed by an aperture along a first axis of the body, wherein the channel includes (i) a first retention element located on a first surface of the channel and along a second axis of the body and (ii) a second retention element located along a second surface of the channel and along the second axis, wherein the first axis and the second axis are perpendicular, wherein the body is configured to slidably receive the housing and hold the housing in a fixed position based on insertion of the first retention element within the first aperture and insertion of the second retention element within the second aperture.
As such the claim is allowable.

Claims 12 (previously numbered as claim 13), and claims dependent thereof, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12 (previously numbered as claim 13), the prior art fails to teach or suggest wherein the channel includes (i) a third retention element located on the first surface of the channel and along a third axis of the body and (ii) a fourth retention element along the second surface of the channel and along the third axis, wherein the third axis is parallel to the second axis.
As such claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABID A MUSTANSIR/Examiner, Art Unit 3791